Exhibit 10.36

NORTHWEST AIRLINES CORPORATION

2001 STOCK INCENTIVE PLAN

ARTICLE 1. PURPOSE AND DURATION

1.1 PURPOSE. The purpose of the Northwest Airlines Corporation 2001 Stock
Incentive Plan (the “Plan”) is to motivate, attract and retain key employees and
to further the growth, development and financial success of Northwest Airlines
Corporation (the “Company”) and its Subsidiaries by aligning the personal
interests of key employees, through the ownership of Shares and through other
incentives, with those of the Company and the Company’s shareholders. The Plan
permits the granting of Stock Options, Stock Appreciation Rights, Restricted
Stock and Other Stock Based Awards.

1.2 DURATION. Upon approval by the Board, the Plan shall become effective on
January 1, 2001 (the “Effective Date”), subject to receipt of stockholder
approval of the Plan at the Company’s annual meeting of stockholders in 2001,
and shall remain in effect until the earlier of the date the Plan is terminated
pursuant to Article 7 hereof, or January 1, 2011 (the “Termination Date”). No
Award may be granted under the Plan on or after the Termination Date, but Awards
made prior to the Termination Date may be exercised, vested or otherwise
effectuated beyond that date unless otherwise limited. If the Plan is not
approved by shareholders of the Company prior to the first anniversary of the
adoption of the Plan by the Board, the Plan and all Awards thereunder shall
terminate on such anniversary date.

ARTICLE 2. DEFINITIONS

2.1 DEFINITIONS. Whenever used in the Plan, the following terms shall have the
meanings set forth below:

(a)           “AWARD” means a grant under this Plan of Stock Options, Restricted
Stock, Stock Appreciation Rights or Other Stock Based Awards.

(b)           “AWARD AGREEMENT” means the document which evidences an Award and
which sets forth the terms, conditions and limitations relating to such Award.

(c)           “BOARD” means the Board of Directors of the Company.

(d)           “CHANGE OF CONTROL” means any one of the following:

(i)            Individuals who, as of January 1, 2001, constitute the Board of
Directors of the Company (the “Incumbent Board”), cease for any reason to
constitute at least a majority of such Board; PROVIDED, HOWEVER, that any
individual becoming a director subsequent to the date hereof, whose election, or
nomination for election by the Company’s stockholders, was approved by a vote of
at least a majority of the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or

1


--------------------------------------------------------------------------------


threatened solicitation of proxies or consents by or on behalf of a “person” (as
such term is defined in Section 13(d) or 14(d) of the Exchange Act) other than
the Incumbent Board; or

(ii)           Consummation by the Company of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company (a “Business Combination”), in each case, unless,
following such Business Combination, (A) all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
then outstanding Shares of the Company (or its successor by merger,
consolidation or purchase of all or substantially all of its assets) (the
“Outstanding Common Stock”) and the combined voting power of the then
outstanding voting securities of the Company (or its successor by merger,
consolidation or purchase of all or substantially all of its assets) entitled to
vote generally in the election of directors (the “Outstanding Voting
Securities”) immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of, respectively, the then Outstanding
Common Stock and the combined voting power of the then Outstanding Voting
Securities, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Common Stock and Outstanding Voting Securities,
as the case may be, and (B) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement or of the action of such Incumbent Board providing for such Business
Combination; or

(iii)          Approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.

(e)           “CODE” means the Internal Revenue Code of 1986, as amended from
time to time.

(f)            “COMMITTEE” means the group of individuals administering the
Plan, which shall be the Compensation Committee of the Board or any other
committee of the Board performing similar functions as appointed from time to
time by the Board and constituted so as to permit the Plan to comply with Rule
16b-3 under the Exchange Act, or any successor rule thereto. The Committee shall
contain solely at least two “outside directors” as that term is defined under
Section 162(m) of the Code.

(g)           “COMPANY” means Northwest Airlines Corporation, a Delaware
corporation.

(h)           “DISABILITY” means “disability” within the meaning of Section
22(e)(3) of the Code, as determined by the Committee.

(i)            “EFFECTIVE DATE” means January 1, 2001.

(j)            “ELIGIBLE EMPLOYEE” means any executive or other employee of the
Company or any Subsidiary.

2


--------------------------------------------------------------------------------


(k)           “EXCHANGE ACT” means the Securities Exchange Act of 1934, as
amended from time to time.

(l)            “FAIR MARKET VALUE” means, with respect to any particular date,
the average of the highest and lowest price of a Share as reported on the
consolidated tape of New York Stock Exchange listed securities (or other
principal reporting system, as determined by the Committee).

(m)          “INCENTIVE STOCK OPTION” or “ISO” means an option to purchase
Shares, granted pursuant to Section 6.1, which is designated as an Incentive
Stock Option and is intended to meet the requirements of Section 422 of the
Code.

(n)           “NONQUALIFIED STOCK OPTION” or “NQSO” means an option to purchase
Shares, granted pursuant to Section 6.1, which is not designated as an Incentive
Stock Option.

(o)           “OTHER STOCK BASED AWARD” means an Award, granted pursuant to
Section 6.4, other than a Stock Option, Restricted Stock or SAR, that is paid
with, valued in whole or in part by reference to, or is otherwise based on,
Shares.

(p)           “PARTICIPANT” means an Eligible Employee selected by the Committee
to receive an Award under the Plan.

(q)           “PERFORMANCE-BASED AWARD” means an Award granted to a Participant
pursuant to Section 6.4(b).

(r)            “PERSON” means any person, firm, partnership, corporation or
other entity.

(s)           “PLAN” means the Northwest Airlines Corporation 2001 Stock
Incentive Plan.

(t)            “RESTRICTED STOCK” means an Award granted to a Participant
pursuant to Section 6.3.

(u)           “RETIREMENT” means separation from service with the Company or a
Subsidiary on or after attainment of age 65 or, with the advance written consent
by the Committee that such separation will be treated as a Retirement hereunder,
separation from service with the Company or a Subsidiary prior to age 65.

(v)           “SHARES” means the issued or unissued shares of the common stock,
par value $.01 per share, of the Company.

(w)          “STOCK APPRECIATION RIGHT” or “SAR” means the grant, pursuant to
Section 6.2, of a right to receive a payment from the Company, in the form of
stock, cash or a combination of both, equal to the excess of the Fair Market
Value of one or more Shares over the exercise price of such Shares.

3


--------------------------------------------------------------------------------


(x)            “STOCK OPTION” means the grant, pursuant to Section 6.1, of a
right to purchase a specified number of Shares during a specified period at a
designated price, which may be an Incentive Stock Option or a Nonqualified Stock
Option.

(y)           “SUBSIDIARY” means a subsidiary of the Company, as defined in
Section 424(f) of the Code.

ARTICLE 3. ADMINISTRATION

3.1 AUTHORITY. The Plan shall be administered by the Committee, which shall have
full and exclusive power, subject to the provisions hereof, to make all
determinations which may be necessary or advisable for the administration of the
Plan, including:

(a)           selecting Eligible Employees to whom Awards are granted;

(b)           determining the size and types of Awards;

(c)           determining the terms and conditions of such Awards in a manner
consistent with the Plan;

(d)           determining whether, to what extent and under what circumstances,
Awards may be settled, paid or exercised in cash, Shares, or other Awards, or
other property, or canceled, forfeited or suspended;

(e)           construing and interpreting the Plan and any agreement or
instrument entered into under the Plan;

(f)            establishing, amending or waiving rules and regulations for the
Plan’s administration; and

(g)           amending (subject to the provisions of Article 7) the terms and
conditions of any outstanding Award to the extent such terms and conditions are
within its discretion.

3.2 DECISIONS BINDING. All determinations made by the Committee arising out of
or in connection with the interpretation and administration of the Plan and all
related orders or resolutions of the Board of Directors shall be final,
conclusive and binding on all persons, including the Company, its Subsidiaries,
its shareholders, Participants, and their estates and beneficiaries.

ARTICLE 4. SHARES SUBJECT TO THE PLAN

4.1 NUMBER OF SHARES. Subject to adjustment as provided in Section 13.1, no more
than 10 million Shares may be issued under the Plan. The number of Shares
subject to Stock Options or Stock Appreciation Rights granted under the Plan to
any one individual in any fiscal year of the Company shall not be more than
500,000 Shares. These Shares may consist in whole or in part of authorized and
unissued Shares, or of treasury Shares. No fractional Shares shall be issued
under the Plan; however, cash may be paid in lieu of any fractional Shares in
settlements

4


--------------------------------------------------------------------------------


of Awards under the Plan. For purposes of determining the number of Shares
remaining available for issuance under the Plan:

(a)           The grant of an Award shall reduce the authorized pool of Shares
by the number of Shares subject to such Award while such Award is outstanding,
except to the extent that such an Award is in tandem with another Award covering
the same or fewer Shares which has already been taken into account in
determining the authorized pool of Shares.

(b)           Shares covered by SARs that are not issued upon the exercise of
such SARs shall increase the authorized pool of Shares.

(c)           To the extent that an Award (other than a SAR) is settled in cash
or any form other than in Shares, the authorized pool of Shares shall be
increased by the appropriate number of Shares represented by such settlement of
the Award, as determined at the sole discretion of the Committee (subject to the
limitation set forth in Section 4.2).

4.2 LAPSED AWARDS. If any Award (other than an Award of Shares) granted under
the Plan is canceled, terminates, expires or lapses for any reason, any Shares
subject to such Award shall increase the authorized pool of Shares; PROVIDED,
HOWEVER, that to the extent such Award was granted in tandem with another Award,
any Shares issued pursuant to the exercise or settlement of such other Award
shall not increase the authorized pool of Shares.

4.3 EFFECT OF ACQUISITION. Any Awards granted by the Company in substitution for
awards or rights issued by a company whose shares or assets are acquired by the
Company or a Subsidiary shall not reduce the number of Shares available for
grant under the Plan.

ARTICLE 5. PARTICIPATION

5.1 SELECTION OF PARTICIPANTS. Subject to the provisions of the Plan, the
Committee may from time to time select, from all Eligible Employees, those to
whom Awards shall be granted and shall determine the nature and amount of each
Award. No Eligible Employee shall have the right to receive an Award under the
Plan, or, if selected to receive an Award, the right to continue to receive
Awards. Further, no Participant shall have any rights, by reason of the grant of
any Award under the Plan, to continued employment by the Company or any
Subsidiary. There is no obligation for uniformity of treatment of Participants
under the Plan.

5.2 AWARD AGREEMENT. Each Award granted under the Plan shall be evidenced by an
Award Agreement that shall specify the terms, conditions, limitations and such
other provisions applicable to the Award as the Committee shall determine.

ARTICLE 6. AWARDS

Awards may be granted by the Committee to Eligible Employees at any time, and
from time to time, prior to the Termination Date, as the Committee shall
determine. The Committee shall have complete discretion in determining the
number of Awards to grant (subject to the Share limitations set forth in Section
4.1) and, consistent with the provisions of the Plan, the terms, conditions and
limitations pertaining to such Awards.

5


--------------------------------------------------------------------------------


6.1 STOCK OPTIONS.

(a)           OPTION PRICE. The option price for a Stock Option (the “Option
Price”) shall be determined by the Committee; PROVIDED that an Incentive Stock
Option may not be granted at a price less than one hundred percent (100%) of the
Fair Market Value of a Share on the date the Incentive Stock Option is granted.

(b)           PERIOD OF EXERCISE. A Stock Option may be exercised at such times
as may be specified in an Award Agreement, in whole or in installments, which
may be cumulative and shall expire at such time as the Committee shall determine
at the time of grant; PROVIDED that no Stock Option shall be exercisable later
than ten (10) years after the date granted. The Committee may make provision for
exercisability in the event of death, Disability, Retirement or other
termination of employment. The Committee may also amend any Stock Option to
accelerate the dates after which the Stock Option may be exercised in whole or
in part.

(c)           ADDITIONAL PROVISIONS FOR ISOS. No ISO shall be granted to any
Eligible Employee who, at the time the ISO is granted, owns (directly, or within
the meaning of Section 424(d) of the Code) more than ten percent of the total
combined voting power of all classes of stock of the Company or of any
Subsidiary, unless (i) the Option Price under such ISO is at least 110 percent
of the Fair Market Value of a Share on the date the ISO is granted and (ii) the
expiration date of such ISO is a date not later than the day preceding the fifth
anniversary of the date on which the ISO is granted. Any Participant who
disposes of Shares acquired upon the exercise of an ISO either (i) within two
years after the date of grant of such ISO or (ii) within one year after the
transfer of such Shares to the Participant, shall notify the Company of such
disposition and of the amount realized upon such disposition. All Stock Options
granted under the Plan are intended to be NQSOs, unless the applicable Award
Agreement expressly states that the Stock Option is intended to be an ISO. If a
Stock Option is intended to be an ISO, and if for any reason such Stock Option
(or portion thereof) shall not qualify as an ISO, then, to the extent of such
nonqualification, such Stock Option (or portion thereof) shall be regarded as a
NQSO granted under the Plan; PROVIDED that such Stock Option (or portion
thereof) otherwise complies with the Plan’s requirements relating to NQSOs. In
no event shall any member of the Committee, the Company or any of its
Subsidiaries (or their respective employees, officers or directors) have any
liability to any Participant (or any other Person) due to the failure of a Stock
Option to qualify for any reason as an ISO.

(d)           METHOD OF EXERCISE. A Stock Option, or portion thereof, shall be
exercised by delivery of a written notice of exercise to the Company and payment
of the full price of the Shares being purchased pursuant to such Stock Option. A
Participant may exercise a Stock Option with respect to less than the full
number of Shares for which such Stock Option may then be exercised, but a
Participant must exercise the Stock Option in full Shares. The Option Price, or
portion thereof, may be paid:

(i)            in United States dollars in cash or by check, bank draft or money
order payable to the order of the Company;

(ii)           to the extent authorized by the Committee, through the delivery
of Shares with an aggregate Fair Market Value on the date of exercise equal to
the Option Price;

6


--------------------------------------------------------------------------------


PROVIDED that such Shares have been held by the Participant for at least six
months and satisfy such other requirements as may be imposed by the Committee;

(iii)          to the extent authorized by the Committee, by delivery of
irrevocable instructions to a financial institution to deliver promptly to the
Company the portion of sale or loan proceeds sufficient to pay the Option Price;

(iv)          to the extent authorized by the Committee, by the withholding of
Shares otherwise issuable on exercise with an aggregate Fair Market Value on the
date of exercise equal to the Option Price; or

(v)           by any combination of the above methods of payment or by any other
means which the Committee determines to be consistent with the Plan’s purpose
and applicable law.

(e)           ATTESTATION. Wherever in this Plan or any Award Agreement that a
Participant is permitted to pay the Option Price of a Stock Option or taxes
relating to the exercise of a Stock Option by delivering Shares, the Participant
may, subject to procedures satisfactory to the Committee, satisfy such delivery
requirement by presenting proof of beneficial ownership of such Shares, in which
case the Company shall treat the Stock Option as exercised without further
payment and shall withhold such number of Shares from the Shares acquired by the
exercise of the Stock Option.

6.2 STOCK APPRECIATION RIGHTS.

(a)           SARs may be granted at a price determined by the Committee, and
may be granted in tandem with a Stock Option, such that the exercise of the SAR
or related Stock Option will result in a forfeiture of the right to exercise the
related Stock Option for an equivalent number of Shares, or independently of any
Stock Option.

(b)           SARs may be exercised at such times as may be specified in an
Award Agreement, in whole or in installments, which may be cumulative and shall
expire at such time as the Committee shall determine at the time of grant;
PROVIDED that no SARs shall be exercisable later than ten (10) years after the
date granted. The Committee may amend any SAR to accelerate the dates after
which the SAR may be executed in whole or in part.

(c)           A SAR shall be exercised by the delivery of a written notice of
exercise to the Company setting forth the number of Shares with respect to which
the SAR is to be exercised.

6.3 RESTRICTED STOCK. Restricted Stock may be granted alone or in conjunction
with other Awards under the Plan and may be conditioned upon continued
employment for a specified period, the attainment of specific performance goals
or such other factors as the Committee may determine. In making an Award of
Restricted Stock, the Committee will determine the restrictions that will apply,
the period during which the Stock is subject to such restrictions, and the
price, if any, payable by a Participant. The Committee may amend any Award of
Restricted Stock to accelerate the dates after which such Award may be executed
in whole or in part.

7


--------------------------------------------------------------------------------


6.4 OTHER STOCK BASED AWARDS.

(a)           GENERALLY. The Committee shall have complete discretion in
determining the number of Shares subject to Other Stock Based Awards, the
consideration for such Awards, and the terms, conditions and limitations
pertaining to such Awards including, without limitation, restrictions based upon
the achievement of specific business objectives, tenure, and other measurements
of individual or business performance, and/or restrictions under applicable
federal or state securities laws, and conditions under which such Awards will
lapse. Payment of Other Stock Based Awards may be in the form of cash, Shares,
other Awards, or in such combinations thereof as the Committee shall determine
at the time of grant, and with such restrictions as it may impose. Payment may
be made in a lump sum or in installments as prescribed by the Committee. The
Committee may also require or permit Participants to elect to defer the issuance
of Shares or the settlement of Awards in cash under such rules and procedures as
it may establish under the Plan. The Committee may also provide that deferred
settlements include the payment or crediting of interest on the deferred amounts
or the payment or crediting of dividend equivalents on deferred amounts
denominated in Shares. The Committee may, at its sole discretion, direct the
Company to issue Shares subject to such restrictive legends and/or stop transfer
instructions as the Committee deems appropriate.

(b)           PERFORMANCE-BASED AWARDS. Notwithstanding anything to the contrary
herein, certain Other Stock Based Awards granted under this Section 6.4 may be
granted in a manner which is deductible by the Company under Section 162(m) of
the Code (“Performance-Based Awards”). A Participant’s Performance-Based Award
shall be determined based on the attainment of written performance goals
approved by the Committee for a performance period established by the Committee
(i) while the outcome for that performance period is substantially uncertain and
(ii) no more than 90 days after the commencement of the performance period to
which the performance goal relates or, if less, the number of days which is
equal to 25% of the relevant performance period. The performance goals, which
must be objective, shall be based upon one or more of the following criteria:
(i) consolidated earnings before or after taxes (including earnings before
interest, taxes, depreciation and amortization); (ii) net income; (iii)
operating income; (iv) earnings per Share; (v) book value per Share; (vi) return
on shareholders’ equity; (vii) expense management; (viii) return on investment;
(ix) improvements in capital structure; (x) profitability of an identifiable
business unit or product; (xi) maintenance or improvement of profit margins;
(xii) stock price; (xiii) market share; (xiv) revenues or sales; (xv) costs;
(xvi) cash flow; (xvii) working capital and (xviii) return on assets. The
foregoing criteria may relate to the Company, one or more of its Subsidiaries or
one or more of its divisions or units, or any combination of the foregoing, and
may be applied on an absolute basis and/or be relative to one or more peer group
companies or indices, or any combination thereof, all as the Committee shall
determine. In addition, to the degree consistent with Section 162(m) of the
Code, the performance goals may be calculated without regard to extraordinary
items. The maximum amount of a Performance-Based Award during a calendar year to
any Participant shall be: (x) with respect to Performance-Based Awards that are
denominated in Shares, 500,000 Shares and (y) with respect to Performance-Based
Awards that are not denominated in Shares, $5,000,000. The Committee shall
determine whether, with respect to a performance period, the applicable
performance goals have been met with respect to a given Participant and, if they
have, the Committee shall so certify and ascertain the amount of the applicable
Performance-Based Award. No Performance-Based Awards will be paid for such
performance period until such

8


--------------------------------------------------------------------------------


certification is made by the Committee. The amount of the Performance-Based
Award actually paid to a given Participant may be less (but not more) than the
amount determined by the applicable performance goal formula, at the discretion
of the Committee. The amount of the Performance-Based Award determined by the
Committee for a performance period shall be paid to the Participant at such time
as determined by the Committee in its sole discretion after the end of such
performance period; PROVIDED, HOWEVER, that a Participant may, if and to the
extent permitted by the Committee and consistent with the provisions of Section
162(m) of the Code, elect to defer payment of a Performance-Based Award.

ARTICLE 7. AMENDMENT, MODIFICATION AND TERMINATION.

7.1 The Board may at any time, or from time to time, suspend or terminate the
Plan in whole or in part or amend it in such respects as the Board may deem
appropriate; PROVIDED, HOWEVER, that no such amendment shall be made, which
would without approval of the shareholders (except as provided in Section 7.4):

(a)           materially modify the eligibility requirements for receiving
Awards;

(b)           increase the total number of Shares which may be issued pursuant
to Awards, except as is provided for in accordance with Article 4 of the Plan;

(c)           extend the period during which Awards may be granted; or

(d)           materially increase in any other way the benefits accruing to
Participants.

7.2 No amendment, suspension or termination of this Plan or any Award shall,
without the Participant’s consent, alter or impair any of the rights or
obligations under any Award theretofore granted to a Participant under the Plan.

7.3 The Board may amend this Plan, subject to the limitations cited above, in
such manner as it deems necessary to permit the granting of Awards meeting the
requirements of future amendments to the Code or regulations promulgated
thereunder.

7.4 If and to the extent the provisions of Rule 16b-3 (as in effect on the date
of adoption of the Plan by the Board) under the Exchange Act permit the
amendment of stock incentive plans without compliance with one or more of the
stockholder approval requirements presently set forth in Section 7.1, then and
to that extent, the restrictions on the ability of the Board to amend the Plan
set forth in Section 7.1 hereof shall terminate and the Board shall thereafter
be empowered to amend the Plan without regard to such restrictions.

ARTICLE 8. WITHHOLDING

8.1 TAX WITHHOLDING. The Company shall have the power and the right to deduct or
withhold, or require a Participant to remit to the Company, an amount in cash
sufficient to satisfy federal, state and local taxes required by law to be
withheld in connection with a grant, exercise or payment made under or as a
result of the Plan.

9


--------------------------------------------------------------------------------


8.2 SHARE WITHHOLDING. The Committee may require one or more classes of
Participants to satisfy the withholding requirement, in whole or in part, by
having the Company withhold Shares having a Fair Market Value, on the date the
tax is to be determined, equal to the amount of withholding which is required by
law. Alternatively, the Committee may allow a Participant to elect Share
withholding for tax purposes subject to such terms and conditions as the
Committee shall establish.

ARTICLE 9. TRANSFERABILITY. Except as otherwise provided by the Committee, no
Award granted under the Plan may be sold, transferred, pledged, assigned or
otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution. Further, all Awards granted to a Participant under the
Plan shall be exercisable during the Participant’s lifetime only by the
Participant. Notwithstanding the foregoing, the designation of a beneficiary by
a Participant does not constitute a transfer.

ARTICLE 10. UNFUNDED PLAN. The Plan shall be unfunded and the Company shall not
be required to segregate any assets that may at any time be represented by
Awards under the Plan. Any liability of the Company to any Person with respect
to any Award under the Plan shall be based solely upon any contractual
obligations that may be effected pursuant to the Plan. No such obligation of the
Company shall be deemed to be secured by any pledge of, or other encumbrance on,
any property or assets of the Company.

ARTICLE 11. SUCCESSORS. All obligations of the Company under the Plan with
respect to Awards granted hereunder shall be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation or otherwise, of all or substantially
all of the business and/or assets of the Company.

ARTICLE 12. SECURITIES LAW COMPLIANCE. The Plan is intended to comply with all
applicable conditions of Rule 16b-3 or any successor rule thereto under the
Exchange Act. To the extent any provision of the Plan or action by the Committee
fails to so comply, it shall be deemed null and void, to the extent permitted by
law and deemed advisable by the Committee. Further, each Award shall be subject
to the requirement that, if at any time the Committee shall determine, in its
sole discretion, that the listing, registration or qualification of any Award
under the Plan upon any securities exchange or under any state or federal law,
or the consent or approval of any government regulatory body, is necessary or
desirable as a condition of, or in connection with, the granting of such Award
or the grant or settlement thereof, such Award may not be exercised or settled
in whole or in part unless such listing, registration, qualification, consent or
approval shall have been effected or obtained free of any conditions not
acceptable to the Committee.

ARTICLE 13. ADJUSTMENTS UPON CERTAIN EVENTS. Notwithstanding any other provision
of the Plan or any Award Agreement to the contrary, the following provisions
shall apply to all Awards granted under the Plan:

13.1 GENERALLY. In the event of any change in the outstanding Shares after the
Effective Date by reason of any Share dividend or split, reorganization,
recapitalization, merger, consolidation, spin-off, combination, combination or
transaction or exchange of Shares or other corporate exchange, or any
distribution to shareholders of Shares other than regular cash dividends or any
transaction similar to the foregoing, the Committee in its sole discretion and

10


--------------------------------------------------------------------------------


without liability to any person may make such substitution or adjustment, if
any, as it deems to be equitable, as to (i) the number or kind of Shares or
other securities issued or reserved for issuance pursuant to the Plan or
pursuant to outstanding Awards, (ii) the maximum number of Shares for which
Stock Options or Stock Appreciation Rights may be granted during a calendar year
to any Participant, (iii) the maximum amount of a Performance-Based Award that
may be granted during a calendar year to any Participant, (iv) the Option Price
or exercise price of any Stock Appreciation Right and/or (v) any other affected
terms of such Awards.

13.2 CHANGE OF CONTROL.

(a)           Upon the occurrence of a Change of Control, (i) all outstanding
Stock Options and Stock Appreciation Rights granted pursuant to the Plan, to the
extent not theretofore exercised or canceled, shall become exercisable in full
for the remainder of the applicable term of such Award, and (ii) all
restrictions applicable to all outstanding Awards granted pursuant to the Plan,
other than Stock Options and Stock Appreciation Rights, shall be deemed to have
been satisfied and such Awards shall immediately vest in full.

(b)           Except as otherwise provided in an Award Agreement, upon the
occurrence of a Change of Control, the Committee may, in its sole discretion,
provide for (i) the payment of a cash amount in exchange for the cancellation of
an Award which, in the case of Options and Stock Appreciation Rights, may equal
the excess, if any, of the Fair Market Value of the Shares subject to such
Options or Stock Appreciation Rights over the aggregate exercise price of such
Options or Stock Appreciation Rights and/or (ii) the issuance of substitute
Awards that will substantially preserve the value, rights and benefits of any
affected Awards previously granted hereunder.

ARTICLE 14. REQUIREMENTS OF LAW

14.1 REQUIREMENTS OF LAW. The granting of Awards and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules and regulations
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

14.2 SEVERABILITY. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

14.3 GOVERNING LAW. To the extent not preempted by federal law, the Plan and all
Award Agreements shall be construed in accordance with and governed by the laws
of the State of Minnesota, without regard to the conflicts of laws provisions
thereof.

ARTICLE 15. MISCELLANEOUS PROVISIONS

15.1 PLAN DOES NOT CONFER EMPLOYMENT OR STOCKHOLDER RIGHTS. The right of the
Company to terminate (whether by dismissal, discharge, Retirement or otherwise)
the Participant’s employment with it at any time at will, or as otherwise
provided by any agreement between the Company and the Participant, is
specifically reserved. Neither the Participant nor any person entitled to
exercise the Participant’s rights in the event of the Participant’s death shall

11


--------------------------------------------------------------------------------


have any of the rights of a stockholder with respect to the Shares subject to
each Stock Option, except to the extent that, and until, such Shares shall have
been issued upon the exercise of each Stock Option.

15.2 PLAN EXPENSES. Any expenses of administering this Plan shall be borne by
the Company.

15.3 USE OF EXERCISE PROCEEDS. Payments received from Participants upon the
exercise of Stock Options shall be used for the general corporate purposes of
the Company, except that any Shares received or withheld in payment may be
retired, or retained in the Company’s treasury and reissued.

12


--------------------------------------------------------------------------------